Exhibit 3(a) DEAN HELLERDocument Number: 20100270742-15 206 North Carson StreetDate Filed: 04/23/2010 10:52 AM Carson City, Nevada 89701-4299Entity Number: E0190102010-7 (775) 684 Website: secretaryofstate.bizIn the office of Dean Heller, Secretary of State Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation: Artison Investments, Ltd. 2. Resident Agent T. D. Campbell 3. Name and Street 622 Bell Drive, Las Vegas, Nevada 89101 Address 4. Shares Number of Shares with par value: 75,000,000 Par Value $0.001 5. Name & Debopam Mukherjee Addresses131, N S C Bose Road, Kolkata INDIA 700040 Of Board of Directors/Trustees 6. Purpose Any and All Legal Purposes 7. Name, addresses T. D. Campbell Signed: /Signed/ And signature ofPO Bo 240, Jenks, Oklahoma 74037 8. Certificate of I hereby accept appointment as Resident Agent for the above named corporation Acceptance of Appointment ofSigned:/Signed/DateApril 2, 2010 Resident AgentT.
